Exhibit 16.1 January 29, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Medovex Corporation. under Item 4.01 of its Form 8-K dated January 29, 2015. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Medovex Corporation contained therein. Very truly yours, /s/ Marcum LLP MarcumLLP■750ThirdAvenue■ 11thFloor■ NewYork,NewYork10017■ Phone212.485.5500■ Fax212.485.5501■ marcumllp.com
